                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                         April 30, 2021
                                                                      Nathan Ochsner, Clerk

             UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF TEXAS
                  HOUSTON DIVISION

UNITED STATES OF               § CRIMINAL ACTION NO.
AMERICA,                       § 4:20-cr-00423-1
                               §
                               §
       vs.                     § JUDGE CHARLES ESKRIDGE
                               §
                               §
TERENCE MURCHISON,             §
         Defendant.            §
                  ORDER DENYING
         MOTION TO REVOKE DETENTION ORDER
     The motion to revoke the detention order previously entered
by the Magistrate Judge is denied. Dkt 28.
          1. Background
     Prior to the initiation this prosecution, Defendant Terence
Murchison was charged by the State of Texas with aggravated
robbery with a deadly weapon in the 177th Criminal District
Court of Harris County, Texas in May 2019. Dkt 28-6. That
charge involves allegation that Murchison and others robbed an
armored vehicle in December 2017 as it attempted to replenish
an automated teller machine. See Dkt 14 at 3. He was released on
bond pending trial for that charge in May 2019. Dkt 28-7.
     A grand jury returned the subject indictment on September
15, 2020. Dkt 1. The Government alleges that, in violation of 18
USC § 1951(a), Murchison aided and abetted the crime of
interference with commerce by robbery. It also alleges that, in
violation of 18 USC § 924(c)(1)(A)(iii), he aided and abetted the
crime of brandishing and discharge of a firearm during and in
relation to a crime of violence. See Dkt 1.
     Minute entry on the docket reflects that Murchison initially
appeared before Magistrate Judge Peter Bray on September 18,
2020. Judge Bray then held an arraignment and detention hearing
on September 22, 2020. Murchison pleaded not guilty to both
counts. Dkt 26 at 9. The Government moved that Murchison be
detained pursuant to 18 USC § 3142(f)(1), arguing that he poses
a threat to the community. Dkt 26 at 6.
     Following the hearing, Judge Bray ordered Murchison
detained pending trial. Dkt 14. Murchison moved to revoke that
detention order. Dkt 28.
          2. Legal standard
     The Bail Reform Act of 1984 provides, “If a person is
ordered detained by a magistrate judge, or by a person other than
a judge having original jurisdiction over the offense and other
than a Federal appellate court, the person may file, with the court
having original jurisdiction over the offense, a motion for
revocation or amendment of the order. The motion shall be
determined promptly.” 18 USC § 3145(b).
     A district court must review such decision by the magistrate
judge de novo and independently determine whether to order the
defendant detained. See United States v Reuben, 974 F2d 580, 586–
86 (5th Cir 1992), citing United States v Fortna, 769 F2d 243, 249
(5th Cir 1985). This may be based on evidence admitted at the
original detention hearing, as well as any additional evidence
offered on appeal. For example, see United States v Galvan, 2020
WL 4604502, *2 (SD Tex) (citations omitted); United States v
Farguson, 721 F Supp 128, 129 n 1 (ND Tex 1989).
          3. Analysis
     The Court has closely reviewed the subject detention order
and the motion to revoke it. It has also independently reviewed
all evidence, testimony, and argument before Judge Bray at the
detention hearing. Dkt 26. The Court finds and determines as
follows upon de novo review.
              a. Existence of rebuttable presumption
     Judge Bray found that, under the offenses charged, a
rebuttable presumption arose pursuant to 18 USC § 3142(e)(3)
that no condition or combination of conditions would reasonably
assure Murchison’s appearance and the safety of the community.
Dkt 14 at 2. This is correct. Specifically, probable cause exists to
believe that Murchison committed the crime of carrying and
using a firearm during and in relation to a crime of violence. See




                                 2
18 USC § 3142(e)(3)(B), citing 18 USC § 924(c).
     The rebuttable presumption thus pertains to the analysis. It
is Murchison’s burden, then, to produce evidence rebutting that
presumption. United States v Sims, 801 F Appx 324, 324–25 (5th
Cir 2020, per curiam).
              b. Rebuttal of presumption
     Judge Bray found that Murchison presented sufficient
evidence to rebut the presumption as to flight risk. But he further
found that Murchison failed to present sufficient evidence to
rebut the presumption with respect to assurance of community
safety. Dkt 14 at 2, 4.
     As to the latter consideration on community safety,
Murchison argues that he rebutted the presumption because of
his good behavior from the time of release on state charges until
the time of arrest on federal charges. See Dkt 28 at 16–17. And
indeed, the record establishes that Murchison was released on
bond from May 2019 to September 2020, during which time he
fully complied with all applicable conditions. For example, see
Dkt 26 at 61–64, 71–72. This matter is thus similar in that respect
to the recent decision of the Court in United States v Ruiz, 2021
WL 1427804 (SD Tex), where the presumption was found to be
rebutted.
     Here, though, Murchison’s argument blurs any distinction
between his rebuttal of the presumption and ultimate proof once
the burden shifts back to the Government—wherein he sponsors
the same argument. See Dkt 28 at 17–18. This means that a
conclusion as to rebuttal needn’t be reached. For as found next,
Judge Bray was undoubtedly correct in determining that clear and
convincing evidence exists that no condition or set of conditions
will assure the safety of the community during the entirety of the
time through trial.
              c. Government proof requiring detention
     Judge Bray found by “clear and convincing evidence that no
condition or combination of conditions of release will reasonably
assure the safety of any other person and the community.” Dkt
14 at 2. Specifically, he found that the weight of the evidence
against Murchison is strong; he faces a lengthy period of




                                3
incarceration if convicted; he has a prior criminal history and
history of violence or use of weapons; and has instances of prior
attempts to evade law enforcement. Id at 2–3.
     His findings at more length were as follows:
         On December 28, 2017, a Brinks armored car
         was replenishing an ATM. One Brinks
         employee was outside the armored vehicle
         servicing the ATM. Another was inside the
         vehicle serving as the driver. A person with a
         firearm approached the employee outside the
         vehicle. In fear for her life, she dropped the bag
         of money. The robber took the money and ran
         to a GMC pickup truck. The driver of the
         armored vehicle rammed the GMC pickup
         truck with the armored vehicle. Thereafter one
         of the robbers fired his pistol at the armored
         vehicle, hitting it. The robbers tried to escape in
         the buck, but it was immobilized. The robbers
         ran away and within minutes carjacked another
         vehicle to escape. The second vehicle was later
         found burned out.
         During a search of the GMC truck, a pistol was
         found. Later DNA analysis demonstrated a very
         high likelihood that Murchison’s DNA was on
         the trigger. The analysis determined a very small
         likelihood that the DNA found on the trigger
         belonged to anyone other than Murchison.
         Police received a “crime-stopper” tip
         identifying Murchison and two others as the
         robbers. The tipper was able to describe the
         robbery as it was reported by the victims to
         have occurred. The tipper stated that
         Murchison admitted to committing the
         robbery.
         Police interviewed Murchison based on the
         crime-stopper tip. He denied involvement in
         the robbery and told police that he was with a
         friend at the time of the robbery. Police



                               4
interviewed the friend who repeated the story
Murchison had told. Police performed a
polygraph on the friend, which he failed. The
friend admitted that he lied to cover for
Murchison and that Murchison had admitted to
committing the robbery. Later, the friend
contacted FBI agents to report that Murchison
had come to his house with a bundle of money,
apparently in an effort to get the friend to
change his story. A maintenance person at the
apartment complex witnessed the interaction
between Murchison and the friend, but did not
hear what was said.
...
Murchison did not present any evidence to
show that he is not a danger. He has not
rebutted the presumption that there are no
conditions that will assure the safety.
Murchison must be detained for that reason
alone.
The presumption aside, the court finds by clear
and convincing evidence that there are no
conditions or any combination of conditions
that will assure the safety of the community if
he is released. Murchison was involved in a
violent robbery. He fired a gun at the Brinks
driver. He then carjacked an innocent bystander
of his vehicle. The court recognizes that this
incident occurred nearly three years ago, but
that does not mean Murchison is not still
capable of similar extremely violent conduct.
There is evidence to believe that within just
minutes, Murchison committed robbery,
aggravated assault with a deadly weapon,
carjacking, and arson.
Moreover, upon learning that police were
investigating him, he invented a cover story and
enlisted the help of a friend to lie to the FBI. He




                        5
         then tried to bribe that friend to continue the
         cover-up. Now that Murchison has been
         charged federally, with extremely high
         sentencing consequences, the court concludes
         that Murchison’s efforts to obstruct and
         interfere with the investigation will escalate.
Id at 3–4.
     The Court has independently reviewed the evidence and
testimony and finds that the above recitation is factually correct.
The Court has also independently assessed the factors prescribed
by 18 USC § 3142(g) and further finds as follows.
     As to the nature and circumstances of the offense charged, this factor
weighs heavily in favor of detention. 18 USC § 3142(g)(1). The
pertinent alleged crimes and related actions are extremely serious,
involving the use of a firearm and several instances of physical
violence.
     As to the weight of evidence, this factor weighs heavily in favor of
detention. 18 USC § 3142(g)(2). The Government has credible
evidence that Murchison committed these acts, including DNA
evidence and witness testimony that Murchison admitted to the
crime.
     As to Murchison’s history and characteristics, this factor is neutral
or weighs at least somewhat in favor of detention. 18 USC
§ 3142(g)(3). True, Murchison was on good behavior when on
pretrial release on state charges. But Murchison has been
convicted of several prior crimes, including another felony
involving violent conduct. See Dkt 20 at 4–5.
     As to the nature and seriousness of the danger to any person or the
community, this factor weighs heavily in favor of detention. 18 USC
§ 3142(g)(4). Again, it is true that Murchison didn’t commit any
violent acts while released on bond following the state charges.
But he attempted to coerce Mays to give false testimony to
investigators. And the crimes charged (for which the evidence
against Murchison is substantial) involve a violent robbery, the
firing of a gun at the Brinks driver, and the carjacking of an
innocent bystander.
     An accused defendant has a right to pretrial release under the




                                    6
Bail Reform Act of 1984. But weighed in the balance is the risk
to the community’s safekeeping—-and the consequences to
individuals in the community if that risk is realized. Given the
nature of the danger posed to the victims and the community by
the underlying conduct, it is clear that the danger posed by any
subsequent similar act would be severe. And given the evidence
in record, it simply can’t be assumed that Murchison’s future
good behavior is in any way assured.
         4. Conclusion
     The Government has met its burden to show by clear and
convincing evidence that no condition or set of conditions of
release would guarantee the community’s safety.
     The motion by Defendant Terence Murchison to revoke the
detention order of the Magistrate Judge is DENIED. Dkt 28.
     SO ORDERED.


    Signed on April 30, 2021, at Houston, Texas.




                            Hon. Charles Eskridge
                            United States District Judge




                               7
